                      Case 1:19-cv-08770-PGG Document 33
                                                      32 Filed 06/02/20
                                                               06/01/20 Page 1 of 2




                                              THE CITY OF NEW YORK                            DANIEL G. SAAVEDRA
JAMES E. JOHNSON
Corporation Counsel                          LAW DEPARTMENT                                            Senior Counsel
                                                                                                Phone: (212) 356-0892
                                                100 CHURCH STREET                               dsaavedr@law.nyc.gov
                                                NEW YORK, NY 10007


                                                   MEMO ENDORSED June 1, 2020
                                                   The telephone conference scheduled for
        BY E.C.F.                                  June 25, 2020 is adjourned to July 23, 2020
        Honorable Paul G. Gardephe                 at 11:00 a.m.
        United States District Judge
        United States District Court
        Southern District of New York
        40 Foley Square
        New York, New York 10007

                                                  June 2, 2020
                          Re: Shannon Mont and Dionesy Vargas v. City of New York, et al.
                              19 Civ. 8770 (PGG)(SN)

        Your Honor:

                        I am a Senior Counsel in the Special Federal Litigation Division of the New York
        City Law Department, and the attorney assigned to the defense of the above-referenced matter.
        Defendants City of New York, Detective Michael Dye, Lieutenant Thomas Fabrizi, Detective
        Shannon Myers, Sergeant James Gerrity, and Officer Jean Francisco (hereinafter “defendants”)
        write, on behalf of the parties, to respectfully inform the Court that they have agreed to adjourn
        the mediation until July 16, 2020 and to respectfully request a corresponding adjournment of the
        Initial Conference scheduled for June 25, 2020. Plaintiff’s counsel, Rose Weber, Esq., joins in
        the request to adjourn the initial conference.

                        By way of background, plaintiffs allege in their Complaint that they were subject
        to false arrest, inter alia, by members of the New York City Police Department on June 12,
        2017. This case was accordingly designated as part of the Southern District of New York’s Plan
        for Section 1983 Cases against the City of New York, or its agents, under Local Civil Rule 83.10
        (hereinafter “LCR 83.10”). See Docket Entry No. 3. Pursuant to LCR 83.10, the parties were
        scheduled to attend mediation on March 13, 2020. Due to the ongoing public health crisis, this
        mediation was rescheduled multiple times. In turn, the parties have requested—and the Court has
        granted—multiple corresponding adjournments of the initial conference until a date following
        the conclusion of mediation. See Docket Entry Nos. 24 & 26.

                      The parties now write to respectfully inform the Court that the mediation has been
        rescheduled to July 16, 2020. Accordingly, the parties respectfully request a corresponding
         Case 1:19-cv-08770-PGG Document 33
                                         32 Filed 06/02/20
                                                  06/01/20 Page 2 of 2



adjournment of the initial conference currently scheduled for June 25, 2020. An adjournment of
the initial conference is necessary so that the parties have sufficient time to attend mediation, as
contemplated by LCR 83.10, prior to the commencement of formal discovery. An adjournment
of the conference is also necessary because this matter will presently be reassigned to a new
Assistant Corporation Counsel, who will need sufficient time to familiarize themselves with the
case. Accordingly, the parties respectfully request that the initial conference be adjourned until a
date following the July 16, 2020 mediation.

               Defendants thank the Court for its consideration of these requests.

                                                             Respectfully submitted,




                                                             Daniel G. Saavedra
                                                             Senior Counsel
                                                             Special Federal Litigation Division



cc:    Rose Minna Weber, Esq. (By ECF)
